                   IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF MARYLAND

WILMINGTON TRUST, NATIONAL       :
ASSOCIATION as Trustee for the
Benefit of the holders of        :
CoreVest American Finance 2018-2
Trust Mortgage Pass-Through      :
Certificates
                                 :
     v.                                 Civil Action No. DKC 19-1896
                                 :
HOMES4FAMILIES, LLC, et al.
                                 :

                           MEMORANDUM OPINION

     Presently pending and ready for resolution in this breach

of contract case are the motion for entry of default, (ECF No.

13), and the motion for appointment of receiver, (ECF No. 3),

filed by Plaintiff Wilmington Trust, National Association.              The

issues have been briefed, and the court now rules, no hearing

being deemed necessary.         Local Rule 105.6.         For the following

reasons, the motion for entry of default will be denied in part

and granted in part, and the motion for appointment of receiver

will be denied.

I.   Background

     On   June    27,   2019,   Plaintiff    Wilmington    Trust,   National

Association (“Plaintiff”) filed a complaint against Defendant

Homes4Families, LLC (“Defendant Homes4Families”), Defendant MRV

Investments, LLC (“Defendant MRV Investments”), and Defendant

Northwest        Bank    (“Defendant        Northwest”)      (collectively,
“Defendants”).           (ECF No. 1).       Plaintiff filed the presently

pending motion for appointment of receiver on the same day.

(ECF       No.   3).     Defendants   failed   to    file   a   timely   answer,

pleading, or other valid defense to the complaint.                 (ECF No. 13,

at 3 ¶ 9).         Defendants also failed to file a timely opposition

or other response to the motion for appointment of receiver.

(Id. ¶ 10).            Plaintiff filed the presently pending motion for

entry of default on September 5, 2019.              (Id., at 3).

       Plaintiff’s complaint asserts two claims against Defendant

Homes4Families: breach of contract and appointment of receiver.1

(ECF No. 1, at 6–7).          The breach of contract claim arises out of

a $743,250.00 loan agreement, dated October 18, 2018, evidenced

by a promissory note (the “Note”) and secured by a deed of

trust, assignment of leases and rents, security agreement, and

fixture filing (the “Deed of Trust”).               (ECF No. 1, at 3–6; ECF


       1“Appointment of receiver” is not an independent legal
claim. See Kelleam v. Md. Cas. Co. of Balt., 312 U.S. 377, 381
(1941) (“A receivership is only a means to reach some legitimate
end sought through the exercise of the power of a court of
equity[;]    [i]t is not an end in itself.”) (citation and
quotation marks omitted); see also ACA Fin. Guar. Corp. v. City
of Buena Vista, 298 F.Supp.3d 834, 846 (W.D.Va. 2018) (“[A]
receivership is not a substantive cause of action.”); 12 Charles
A. Wright, Arthur R. Miller, & Mary Kay Kane (“Wright &
Miller”), Federal Practice and Procedure § 2983 (3d ed.) (“[T]he
appointment of a receiver in equity is not a substantive right;
rather, it is an ancillary remedy which does not affect the
ultimate outcome of the action.”) (quoting Nat’l P’ship Inv.
Corp. v. Nat’l Hous. Dev. Corp., 153 F.3d 1289, 1291 (11th Cir.
1998)).


                                        2
No. 1-1; ECF No. 1-3, ECF No. 1-5).              Plaintiff “is the current

holder of the Note through a series of [a]llonges endorsing over

the Note” and is the current holder of the Deed of Trust through

“a series of assignments[.]”          (ECF No. 1, at 3; ECF No. 1-2; ECF

No. 1-4).       The Deed of Trust creates a security interest in all

income, including rents, generated by Defendant Homes4Families’s

“sole assets” – nine Maryland properties (the “Properties”).2

(ECF No. 1, at 2–4; ECF No. 1–3, at 3–7).                Plaintiff contends

that       Defendant   MRV   Investments   and   Defendant   Northwest   “have

interests recorded in the chain of title of the subject realty,

and as such are necessary parties to this litigation.”3             (ECF No.

1, at 2).




       2
       The Properties “are at addresses commonly known as: 4702
Alhambra Avenue; 2756 The Alameda; 2754 The Alameda; 2616
Pierpont Street; 2507 Francis Street; 1212 N. Decker Avenue;
1210 N. Decker Avenue; 1702 W. Lombard Street; and 429 N.
Washington Street; all in Baltimore, Maryland.” (ECF No. 1, at
3 ¶ 9).

       3
       The property located at 429 N. Washington Street “remains
titled to [Defendant MRV Investments]” despite “a Deed from
[Defendant MRV Investments] to [Defendant Homes4Families] for
that property.”      (ECF No. 1, at 6 ¶ 25).           Defendant
Homes4Families currently controls and manages the property.
(Id.).   Plaintiff alleges that the City of Baltimore will not
accept the Deed from Defendant MRV Investments to Defendant
Homes4Families for recording because of “multiple, unaddressed
building code violations that [Defendant Homes4Families] has
failed to address.” (Id.). The properties located at 2754 The
Alameda and 2756 The Alameda are subject to “an undischarged
senior lien” held by Defendant Northwest that “should have been
discharged as part of the origination of the loan.”        (Id.,
¶ 26).
                                       3
      Defendant      Homes4Families          owes    $7,351.85      monthly       to

Plaintiff.     (ECF No. 1, at 4 ¶ 15).               Plaintiff alleges that

Defendant Homes4Families “never made a full or timely payment.”

(Id., at 5 ¶ 16).       Defendant Homes4Families “failed to make the

first payment. . . when due, and has made no subsequent full,

monthly payments.”         (Id.).     Instead, Defendant Homes4Families

made only four partial payments: (1) $2,500 on January 14, 2019;

(2) $3,000 on March 6, 2019; (3) $1,000 on March 29, 2019; and

(4) $3,000 on April 29, 2019.”           (Id., ¶ 17).

      Defendant Homes4Families’s “failure to pay is an Event of

Default”     under   the    loan     agreement      “and      results     in    full

acceleration of the debt.”          (ECF No. 1, at 5 ¶ 18; ECF No. 1-5,

at 15).     Plaintiff “sent a Notice of Default and Acceleration to

[Defendant    Homes4Families]       on   March      8,   2019”    (the    “Default

Notice”).     (ECF No. 1, at 5 ¶ 19; ECF No. 1-6).                  The Default

Notice instructed Defendant Homes4Families to hold all rents in

trust for Plaintiff.        (ECF No. 1-6, at 3).              The Default Notice

also informed Defendant Homes4Families that failure to remit the

outstanding balance of the loan may result in Plaintiff pursuing

its   remedies,      including      receivership,        as    assented    to     by

Defendant Homes4Families in the Deed of Trust.                  (ECF No. 1-6, at

3; ECF No. 1-3, at 17).

      Defendant Homes4Families has not cured the default, has not

responded to Plaintiff’s attempts to communicate regarding the

                                         4
default, has not provided any information regarding the status

of the Properties, and has not provided an accounting of rents

collected.        (ECF   No.   1,    at    5   ¶ 21).        Since    the    default,

Defendant Homes4Families “has refused to turn over a rent roll

or    otherwise     account     for       post-default       rental     income     of

$87,900.00, the monthly market value of rent for the collateral

properties   being       $14,650.00.”           (Id.,    ¶     22).         Plaintiff

calculates that it “is owed no less than $1,108,436.54 on the

Note as of June 7, 2019.”           (Id., ¶ 23).

      Defendant Homes4Families’s untimely answer asserts that it

“is not a signatory to the note[]” and that “[t]he note [bears]

a forged signature[.]”          (ECF No. 14, at 3 ¶ 16).                    Defendant

Homes4Families suggests that it knows the identity of the third

party that purportedly forged the signature.                   (Id., at 7 ¶ 38).

Despite Defendant Homes4Families’s contention that a third party

forged its manager’s signature on the promissory note, Defendant

Homes4Families denies that it “never made a full payment[]” and

denies that it made only four, partial payments.                        (Id., at 4

¶ 25–26).     Despite      these      denials,     Defendant         Homes4Families

admits it failed to cure the default.             (Id., at 5 ¶ 30).

II.   Entry of Default

      Under Fed.R.Civ.P 55(a), “[w]hen a party against whom a

judgment for affirmative relief is sought has failed to plead or

otherwise defend, and that failure is shown by affidavit or

                                          5
otherwise,           the     clerk     must     enter       the     party’s       default.”

Generally, “[a] defendant must serve an answer. . . within 21

days        after    being    served    with       the   summons     and    complaint[.]”

Fed.R.Civ.P. 12(a).

        A. Defendant Homes4Families

        The        summons   and     complaint       were      served    upon    Defendant

Homes4Families on July 30, 2019.                      (ECF No. 8).         On August 27,

2019,        the    court    ordered     Plaintiff       to     “file    and     serve    [on

Defendants] a motion for entry of default by the Clerk[.]”                               (ECF

No. 10).            On September 5, 2019, Plaintiff filed the presently

pending motion for entry of default.                           (ECF No. 13).        In the

motion,        Plaintiff       contends        that      the      time     for    Defendant

Homes4Families to plead or otherwise defend expired no later

than September 3, 2019.4               (ECF No. 13, at 3 ¶ 8).             On November 1,


        4
       Plaintiff explains that it effected substitute service of
the complaint, the motion for appointment of receiver, and the
summons on July 30, 2019 by serving those items on the Maryland
State Department of Assessments and Taxation (“SDAT”). (ECF No.
13, at 2 ¶ 6). Plaintiff’s counsel received a receipt from the
Maryland SDAT confirming acceptance of the materials delivered
for service of process on Defendant Homes4Families on August 27,
2019.   (Id. ¶ 7).   The receipt “indicated that [the] Maryland
SDAT received the materials on July 31, 2019 and that the date
they were forwarded to the address on file for [Defendant]
Homes4Families was ‘7 to 10 business days from receipt.’”
(Id.).    Plaintiff therefore concluded that “considering the
mailbox rule. . . [Defendant] Homes4Families was served. . . no
later than August 13, 2019.” (Id.). Accordingly, “the deadline
for Defendant Homes4Families to file an answer, pleading, or
other valid defense to the Verified Complaint was no earlier
than August 20, 2019 and – taking into account the ‘mailbox
rule’ and the date upon which [the] Maryland SDAT indicates that
                                               6
2019, Defendant Homes4Families filed an untimely answer.                                  (ECF

No.     14).          In     its    answer,    Defendant        Homes4Families      vaguely

challenges Plaintiff’s service.                       (Id., at 6 ¶ 37).            Although

Defendant Homes4Families did not seek leave to file its untimely

answer,          Plaintiff’s        motion     for      entry     of    default     against

Defendant Homes4Families will be denied at this time because

there       is    a    “strong      policy     that    cases     be    decided    on   their

merits[]” within the United States Court of Appeals for the

Fourth Circuit.               United States v. Shaffer Equip. Co., 11 F.3d

450, 453 (4th Cir. 1993).

        B. Defendant MRV Investments and Defendant Northwest

        The record indicates that the summons and complaint were

properly         served      upon    Defendant      MRV      Investments   and    Defendant

Northwest,            that    the    time     for     each     Defendant   to     plead    or

otherwise defend expired, and that each Defendant has failed to

plead or otherwise defend as directed in the summons and as

provided by the Federal Rules of Civil Procedure.5                               Therefore,



process was forwarded – no later than September 3, 2019.”                              (Id.,
at 3, ¶ 8).

        5
       Plaintiff reports that the summons and complaint were
served upon Defendant MRV Investments on July 29, 2019, (ECF No.
6), the time for Defendant MRV Investments to plead or otherwise
defend expired on August 19, 2019, and Defendant MRV Investments
has failed to plead or otherwise defend. Plaintiff reports that
the summons and complaint were served upon Defendant Northwest
on July 3, 2019 (ECF No. 7), the time for Defendant Northwest to
plead or otherwise defend expired on July 24, 2019, and
Defendant Northwest has failed to plead or otherwise defend.
                                                7
upon Plaintiff’s request and pursuant to Fed.R.Civ.P. 55, the

clerk will be directed to enter the defaults for want of answer

or    other    defense    by    Defendant         MRV    Investments      and   Defendant

Northwest.

III. Appointment of Receiver

       A “district court has within its equity power the authority

to     appoint     receivers           and    to        administer      receiverships.”

Gilchrist v. Gen. Elec. Capital Corp., 262 F.3d 295, 302 (4th

Cir. 2001).        The Federal Rules of Civil Procedure “govern an

action in which the appointment of a receiver is sought[.]”

Fed.R.Civ.P. 66.          “The appointment of a receiver by a federal

court may be sought by any person. . . having an interest in

property that a statute or one of the general principles of

equity authorizes the court to protect by this remedy.”                            Wright

& Miller, § 2983.          “[T]he appointment of a receiver is not a

matter of right, but one resting in the sound discretion of the

court.”       Hutchinson v. Fidelity Inv. Ass’n, 106 F.2d 431, 436

(4th Cir. 1939).          “The appointment of a receiver is. . . an

extraordinary remedy that should be employed with the utmost

caution and granted only in cases of clear necessity to protect

plaintiff’s interests in the property.”                      Id.     “A receiver. . .

may    be     appointed    for     the       limited      purpose    of    safeguarding

disputed      assets.”         First    United      Bank    &   Trust     v.    Square   at




                                              8
Falling     Run,    LLC,      No.     11-cv-31-IMK,   2011     WL   1563027,    at    *3

(N.D.W.Va. April 25, 2011).

       “Neither the Supreme Court [of the United States] nor the

Fourth    Circuit       has    provided      a   concrete    list   of    factors    for

courts to weigh in considering whether to appoint a receiver.”

LNV Corp. v. Harrison Family Bus., LLC, 132 F.Supp.3d 683, 689

(D.Md. 2015).           However, Judge Hollander recently outlined the

“variety of factors” considered by other courts, including the

United States Courts of Appeal for the Fifth, Eighth, and Ninth

Circuits.      LNV Corp., 132 F.Supp.3d at 689–90.                        The factors

articulated        by   each     of    the   courts   are    either      identical    or

substantially similar.              Id.   Wright & Miller, § 2983, provides a

summary:

             Factors that courts have considered relevant
             to establishing the requisite need for a
             receivership    include    the    following:
             fraudulent conduct on the part of defendant;
             the imminent danger of the property being
             lost, concealed, injured, diminished in
             value, or squandered; the inadequacy of the
             available legal remedies; the probability
             that harm to plaintiff by denial of the
             appointment would be greater than the injury
             to the parties opposing appointment; and, in
             more general terms, plaintiff’s probable
             success in the action and the possibility of
             irreparable injury to his interests in the
             property.

       “Courts also look to the inadequacy of security to satisfy

the debt and the financial position of the debtor.”                        Chesapeake

Bank   v.    Berger,       No.      14-cv-66-RAJ,     2014    WL    5500872,   at     *5

                                             9
(E.D.Va. Oct. 30, 2014); see also Brill & Harrington Invs. v.

Vernon Sav. & Loan Ass’n, 787 F.Supp.250, 253–54 (D.D.C. 1992).

Judge   Hollander   also   explained    the   “split   of   authority   over

whether the parties’ advance consent to the appointment of a

receiver. . . is dispositive to the issue of appointment, or

whether it is simply one factor among the others that a court

must consider.”     LNV Corp., 132 F.Supp.3d at 690.

                [The court is] unaware of any guidance
           by   the  Fourth    Circuit   as   to   how   a
           contractual provision in a loan agreement
           providing for the appointment of a receiver
           upon default impacts a court’s analysis in
           considering appointment of a receiver. But,
           when the parties contractually agree in
           advance to appointment of a receiver, some
           courts   have    dispensed    with    analyzing
           equitable considerations, concluding that a
           contractual provision in a loan agreement
           requiring the appointment of a receiver upon
           default is sufficient basis for a court to
           appoint a receiver.    Other courts have said
           that courts retain the discretion to deny
           appointment of a receiver under appropriate
           circumstances   even   though    the   mortgage
           provides the mortgagee a specific right to
           an appointment. . .

                Even   if   contract   language   is   not
           dispositive as to appointment of a receiver,
           the    existence    of    contract    language,
           presumably negotiated between the parties,
           is a factor militating in plaintiff’s favor
           and the party opposing the appointment bears
           the burden of demonstrating why a receiver
           should not be appointed.        Moreover, even
           those courts that suggest that analysis of
           equitable factors is unnecessary where a
           loan agreement calls for the appointment of
           a receiver upon default nonetheless engage
           in equitable analysis.

                                   10
                 In [the court’s] view, the parties
            cannot, through their contract, obligate the
            court to appoint a receiver.     The receiver
            is considered to be an officer of the court,
            and thus creates obligations for the court.
            But, the parties’ agreement is one factor,
            among many, in the court’s consideration.

Id. at 690–91 (internal citations and quotation marks omitted).

      Plaintiff     contends         that    the    contract   language      and    the

equitable factors favor appointment of a receiver.                        Plaintiff

emphasizes that Defendant Homes4Families “expressly agreed to

the appointment of a receiver upon a default.”                   (ECF No. 3-2, at

4).   Plaintiff notes that Defendant Homes4Families has “retained

and refused to account for significant amounts of monthly rental

income”    and    “failed      to    make    any    meaningful   attempt      to    pay

amounts due[.]”      (Id., at 6; ECF No. 11, at 2 ¶ 4).                   Plaintiff

asserts    that     the       loan     is     “under-collateralized,”        because

Defendant Homes4Families owes “no less than $1,108,436.54” and

the fair market value of the Properties is $1,036,000.00.                          (ECF

No. 3-2, at 4; ECF No. 11, at 2 ¶ 4).                    In addition, Plaintiff

contends that one of the Properties has “multiple, unaddressed

building code violations[.]”)                (ECF No. 3-2, at 4; ECF No. 11,

at 2 ¶ 4).       Finally, Plaintiff argues that there is “no legal

remedy    available.      .   .     that    would   preserve   the   value    of    the

Properties in the same manner as a federal receivership[]” and




                                             11
emphasizes       that       a    federal    receiver        has    powers    that     a    state

receiver lacks.6            (ECF No. 3-2, at 7-8).

       The extraordinary remedy of receivership is not appropriate

on the facts of this case.                     Plaintiff’s best argument for the

appointment         of    a     receiver       is    that    Defendant       Homes4Families

contractually agreed to it.                    Plaintiff seemingly concedes that

their contractual agreement alone is not outcome determinative

and argues instead that it is a factor “weighing heavily in

favor of ordering appointment.”                      While the contractual agreement

favors appointment of a receiver, the equitable factors do not.

       Plaintiff’s            complaint     and      motion       for    appointment       of    a

receiver sound in breach of contract.                        Plaintiff does not allege

fraudulent       conduct         by    Defendant      Homes4Families.           The   current

record       does     not       show     imminent         danger    to    the   Properties.

Plaintiff        contends         only     that       Defendant         Homes4Families          is

unlawfully retaining rental income, (ECF No. 3-2, at 6–7), and

that       one   of      the     Properties         has    significant      building        code

violations, (Id., at 4).                 Significantly, Plaintiff relies on the

loan       agreement’s          rent    roll    to    support       its     assertion       that

Defendant Homes4Families is unlawfully retaining rent.                                    (Id.).

There is no other evidence that Defendant Homes4Families has

       6Plaintiff’s argument that entry of default against
Defendant Homes4Families does not obviate the need for a
receiver is moot because Defendant Homes4Families filed an
answer and the court denied the motion for entry of default with
respect to Defendant Homes4Families.
                                                12
rented the properties or received rental income.                   Plaintiff’s

reliance on LNV Corp. is, therefore, inapposite.                  There was no

dispute in LNV Corp. that the entity facing receivership allowed

a related entity to use its property “rent-free.”             132 F.Supp.3d

at 692–94.     Plaintiff also fails to describe the building code

violations at the 429 N. Washington Street property, but admits

that Defendant Homes4Families, while controlling and managing

the property, does not hold title to it.               (ECF No. 3–2, at 4).

There are no allegations that any of the other properties are

being     mismanaged,   and    in   fact,    Plaintiff’s     position      that

Defendant     Homes4Families    receives      rental     income     for   those

properties suggests the opposite.           Finally, though a foreclosure

proceeding may not be a quick remedy, LNV Corp., 132 F.Supp.3d.

at 694, it is an adequate one in this case.

IV.     Conclusion

        For the foregoing reasons, the motion for appointment of

receiver will be denied, (ECF No. 3) and the motion for entry of

default, (ECF No. 13), will be denied in part and granted in

part.    A separate order will follow.



                                                    /s/
                                          DEBORAH K. CHASANOW
                                          United States District Judge




                                     13
